DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
11.	An optical construction comprising:
a substrate layer; and 
an optical film comprising a plurality of interconnected voids comprising surface voids and interior voids, the optical film disposed on the substrate layer and having an optical haze that is not less than about 70%, an optical clarity that is not less than about 90%, and an effective index of refraction that is not greater than about 1.4, wherein substantial portions of each two neighboring major surfaces in the optical construction are in physical contact with each other.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/6/2020 and 9/16/2021 were considered by the examiner.
Drawings
The drawings were received on 4/6/2020.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Chen (US 2006/0077555) discloses an optical construction (Fig. 3 & 4 ) comprising: 
a reflective polarizer layer (Fig. 4, portion 82, paragraph 0035); and 
wherein substantial portions of each two neighboring major surfaces in the optical construction are in physical contact with each other (paragraph 0029 “the optical film portion 82 may be formed integrally with...the light diffusion portion 84).
Johnson et al. (US 2006/0226562) teaches the optical film disposed on the reflective polarizer layer and having an optical haze that is not less than about 40% (paragraph 0175, Table 3, Example 9 haze=48%), and an optical clarity that is not less than about 80% (paragraph 0175, Table 3, Example 9 clarity=84.1%),
Neither Chen nor Johnson disclose an optical film comprising a plurality of interconnected voids comprising surface voids and interior voids.
Additionally, neither Sasagawa (US 2008/0002256), Yoneyama et al. (US 2007/0207307), Honda et al. (US 2001/0022997), Hiraishi et al. (US 2003/0156238), Inoue et al. (US 2007/0139781), nor the prior art of record, remedy the deficiencies of Chen and Johnson.
Regarding Claim 11, Chen (US 2006/0077555) discloses an optical construction (Fig. 3 & 4 ) comprising: 
a substrate layer (Fig. 4, portion 82, paragraph 0035); and 
and 
an effective index of refraction that is not greater than about 1.4 (paragraph 0032, lower refractive indices), 
wherein substantial portions of each two neighboring major surfaces in the optical construction are in physical contact with each other (paragraph 0029 “the optical film portion 82 may be formed integrally with...the light diffusion portion 84).
Johnson et al. (US 2006/0226562) teaches
the optical film disposed on the substrate layer and having an optical haze that is not less than about 70% (paragraph 0175, Table 3,  Example 3 haze=84%).
Neither Chen nor Johnson disclose an optical film comprising a plurality of interconnected voids comprising surface voids and interior voids … an optical clarity that is not less than about 90%.
Additionally, neither Sasagawa (US 2008/0002256), Yoneyama et al. (US 2007/0207307), Honda et al. (US 2001/0022997), Hiraishi et al. (US 2003/0156238), Inoue et al. (US 2007/0139781), nor the prior art of record, remedy the deficiencies of Chen and Johnson.
Claims 1-18 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an optical construction comprising “an optical film comprising a plurality of interconnected voids comprising surface voids and interior voids”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-10 are allowable due to pendency on claim 1.
Specifically regarding the allowability of independent claim 11:  The prior art of record does not disclose or suggest an optical construction comprising “an optical film comprising a plurality of interconnected voids comprising surface voids and interior voids … an optical clarity that is not less than about 90%”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 12-18 are allowable due to pendency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872